DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All references in the information disclosure statement filed 20 April 2021 have been considered. It is noted that some unnecessary information of NPL reference 1 has been crossed out. However, the reference including the summary of the office action has fully been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darshan et al. (US 2016/0197734, hereinafter “Darshan”).

Claim 1: Darshan discloses a power sourcing equipment (Fig.2A), comprising: 
a plurality of current source circuits (350, 390 each of which comprises a current source circuit; see [0043]) configured to be coupled to a powered device via a first pair of wires (340) and a second pair of wires (380) in a network cable respectively (Fig.2A being a PSE of a power over ethernet arrangement, thus coupled to an ethernet cable; see [0042], abstract); and 

control a first current source circuit in the plurality of current source circuits to drain a current from the powered device via the first pair of wires during a first interval, in order to detect a first voltage on the first pair of wires and a second voltage on the second pair of wires (steps 2000 and 2010, Fig.3; see [0064]); 
control the plurality of current source circuits to drain a plurality of currents from the powered device via the first pair of wires and the second of pair of wires respectively during a second interval, in order to detect a third voltage on the first pair of wires and a fourth voltage on the second pair of wires (steps 2020 and 2030, Fig.3; see [0065]); and 
determine whether the powered device is a single signature powered device or a dual signature powered device according to the first voltage, the second voltage, the third voltage, and the fourth voltage (steps 2040-2090 of Fig.3, where the difference between the first and second power attributes, i.e. voltages, is determined, the difference between the third and fourth power attributes, i.e. voltages, is determined, and said differences are used in order to determine whether the interface is a single PD interface or a separate PD interface; see also [0067]-[0070]).

Claim 11: Darshan discloses a connection checking method (Figs.2A, 3), comprising: 
controlling a first current source circuit (350) to drain a current from a powered device via a first pair of wires (340) in a network cable (Fig.2A being a PSE of a power over ethernet arrangement, thus coupled to an ethernet cable; see [0042], abstract) during a first interval, in 
controlling the first current source circuit (350) and a second current source circuit (390) to drain a plurality of currents from the powered device via the first pair of wires and the second of pair of wires respectively during a second interval, in order to detect a third voltage on the first pair of wires and a fourth voltage on the second pair of wires (steps 2020 and 2030, Fig.3; see [0065]); and 
determining whether the powered device is a single signature powered device or a dual signature powered device according to the first voltage, the second voltage, the third voltage, and the fourth voltage (i.e. a single PD having a single signature resistor or a separate PD interface having two signature resistors, see steps 2040-2090 of Fig.3, where the difference between the first and second power attributes, i.e. voltages, is determined, the difference between the third and fourth power attributes, i.e. voltages, is determined, and said differences are used in order to determine whether the interface is a single PD interface or a separate PD interface; see also [0067]-[0070]).

Claims 2 and 12: Darshan discloses wherein the control logic circuit is configured to control a second current source circuit in the plurality of current source circuits not to drain a current from the powered device during the first interval (see step 2000 and [0064]), and the second current source circuit is coupled to the powered device via the second pair of wires (see Fig.2A, where 390 is connected to second pair of wires 380).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darshan in view of Woo et al. (US 2007/0165548, hereinafter “Woo”).

Darshan discloses the limitations of claims 1 and 11, as discussed in further detail above. However, while Darshan discloses utilizing a controller (330) to execute the above connection checking method, Darshan does not explicitly disclose the recited “analog to digital converter”. Woo discloses a PSE controller (318A, Fig.3A) whereby voltage measurements are provided to the controller via an ADC (358) connected to a similar voltage measurement system (380). One of ordinary skill in the art would have found such an ADC as suitable for providing voltage measurements in digital form to controller 330 of Darshan in order to properly execute steps . 

Allowable Subject Matter
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while Darshan discloses a similar means of determining a single PD/signature resistor versus dual PDs/signature resistors by providing current sources to each respective wire pairs (see discussion above), Darshan utilizes a different way to make this determination. Namely, Darshan calculates the difference between the first and third voltages and the second and fourth voltages (see steps 2040 and 2050, the “second power attribute” corresponding to the recited “third voltage”, the “third power attribute” corresponding to the “second voltage”). These calculated differences are then compared to first, second, and third thresholds in order to determine single PD, dual PD, or error condition. This clearly differs from claims 3-9 and 13-19, which compares each measured voltage to another or directly to a threshold in order to determine each of the above scenarios. Specifically, the following limitations could not be found within the overall context of the claims:
“wherein the control logic circuit is configured to compare the first voltage with the third voltage, and to compare the third voltage with the fourth voltage, in order to determine whether the powered device is the single signature powered device” (claims 3 and 13);
“wherein the control logic circuit is configured to compare the first voltage with the third voltage, and to compare the first voltage with the second voltage, in order to determine whether the powered device is the dual signature powered device” (claims 5 and 15); or
“wherein the control logic circuit is further configured to compare a predetermined threshold value with a corresponding one of the first voltage and the second voltage, in order to determine whether a corresponding one of the first pair of wires and the second pair of wires is open circuit” (claims 7 and 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849